Citation Nr: 0426751	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a cervical spine 
disability, both on a direct basis and as secondary to 
service connected low back disability.  

Entitlement to a rating in excess of 20 percent for a low 
back strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan
INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2004 the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.   

The evidence of record raises the issue of service connection 
for diabetes mellitus, which is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

On the issue of service connection for a cervical spine 
disability, service connection may be granted for disability 
incurred in service or for disability proximately due to, or 
the result of, a service-connected disability, including 
aggravation by a service-connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a May 2004 statement, a private physician expressed the 
opinion that the veteran's involvement in a vehicle accident 
in 1970 led to an injury, resulting in surgical fusion of the 
cervical spine.  In the statement, the physician stated that 
veteran has records to show that he was involved in a serious 
motor vehicle accident in 1970.  Also while the record 
contains medical opinions on the question of etiology, the 
medical evidence is insufficient to decide the question of 
aggravation. 

On the claim for increase, after the VA examination in 
February 2000, a private physician reported that the veteran 
had decreased range of motion of the lumbar spine in all 
directions, but findings of range of motion were not 
provided.  On VA examination in May 2003, the examiner 
addressed limitation of only flexion and extension.  In this 
case, combined range of motion, that is, the sum of range of 
flexion, extension, left and right lateral rotation, and left 
and right rotation, are alternative criteria for rating the 
disability. 

In light of the above and under the duty to assist, 38 C.F.R. 
§ 3.159, the Board determines that additional procedural and 
evidentiary development is needed and the case is REMANDED 
for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran that:

a.  To substantiate his claim of 
service connection he should submit 
competent medical evidence that the 
cervical spine disability was made 
permanently worse by the 
service-connected low back 
disability and on the claim for 
increase, medical evidence of a 
worsening low back condition. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims, 
specifically, any additional records 
of the motor vehicle accident 
referred to in the service medical 
records or referred to by J. B. 
Daramola, M.D., including any 
pertinent records of the physician 
or a police report of the accident. 

2.  Request a VA medical opinion, if 
feasible, from the Board of Examiners, 
who conducted the review in September 
2003 at the Dorn VAMC.  The examiners are 
asked to express an opinion on whether 
the cervical spine disability was made 
permanently worse by the service-
connected low back disability.  The 
veteran's file must be made available to 
the examiners for review. 

3.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service-
connected low back strain.  The veteran's 
file must be made available to the 
examiner for review.  The examiner should 
report range of motion of the lumbar 
spine in degrees to include flexion, 
extension, left and right lateral 
rotation, and left and right rotation.  
The examiner is also asked to described 
functional loss due to pain, weakened 
movement, or fatigue and, if feasible, 
any such impairment should be expressed 
in terms of additional loss of range of 
motion in the affected plane of motion.  

4.  After the above development 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




